UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                          Submitted November 15, 2006*
                           Decided November 15, 2006

                                      Before

                    Hon. RICHARD A. POSNER, Circuit Judge

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge

No. 06-2933

MURPHY L. JAMERSON,                          Appeal from the United States
    Plaintiff-Appellant,                     District Court for the Eastern District of
                                             Wisconsin
      v.
                                             No. 04-C-0749
MARK RYAN and MILWAUKEE
COUNTY PROCUREMENT                           William E. Callahan, Jr.,
DIVISION,                                    Magistrate Judge.
     Defendants-Appellees.

                                    ORDER

       Murphy Jamerson appeals the magistrate judge’s grant of summary
judgment for the defendants on his racial discrimination and due process claims,
refusal to exercise supplemental jurisdiction over his breach-of-contract claim under
state law, and denial of his motion for default judgment. We affirm.



      *
         After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. Fed. R. App. P. 34(a)(2).
No. 06-2933                                                                  Page 2

       In March 2003, Jamerson, doing business as 4 Star Printing (“4 Star”), was
the sole bidder on printing work for Milwaukee County (the “County”). 4 Star
entered a one-year price agreement with the County to print the Milwaukee County
Board’s Journal of Proceedings from May 1, 2003 through April 30, 2004. The price
agreement did not guarantee 4 Star a specific amount of work or compensation.

       Just after the price agreement was signed, Mark Ryan, the Milwaukee
County Clerk, emailed the County’s buyer who had solicited bids for printing the
Journal and the County Purchasing Administrator, who oversaw the County
buyers, asking them to “reject” the 4 Star price agreement and extend a prior
agreement with Voice Printing (a company that had had price agreements with the
County for those services for many years) for six months to allow the County to
investigate electronic methods of producing the Journal. The County extended
Voice Printing’s agreement, though it was not standard procedure to extend a price
agreement to a vendor when a price agreement was already in place with another
vendor. During the term of the agreement, the County did not send 4 Star any
work or purchase orders, but issued Voice Printing both a purchase order and a
check for printing services.

       Jamerson sued, alleging that defendants Ryan and Milwaukee County
Procurement Division breached a contract without a prior hearing, depriving him of
his right to procedural due process in violation of the Fourteenth Amendment and
42 U.S.C. § 1983. He also alleged that the defendants interfered with his ability to
make or enforce a contract based on his race in violation of 42 U.S.C. § 1981. After
discovery, all parties moved for summary judgment.

       The magistrate judge, sitting by consent of the parties, granted summary
judgment for the defendants. The judge found no due process violation because
Jamerson had an adequate post-deprivation remedy in Wisconsin state courts for
any breach of contract. The judge also found that, because Jamerson had not shown
he could not obtain employment in his field due to the defendants’ conduct, he had
not been deprived of a liberty interest in pursuing his occupation. The judge denied
the § 1981 claim because Jamerson clarified in a deposition that he did not intend
to base his claim on race, and in any event Jamerson had not presented sufficient
evidence of Ryan’s discriminatory intent. The judge also declined to exercise
supplemental jurisdiction over Jamerson’s breach-of-contract claim. Finally, the
judge dismissed as moot Jamerson’s motion for default judgment.

       On appeal, Jamerson first appears to challenge the magistrate judge’s
determination that he was not deprived of due process. However, even if we
assumed that Jamerson has alleged a deprivation of a protectible property
interest—a breach of 4 Star’s price agreement—Jamerson cannot show that he was
deprived of due process. “[W]hen the issue is the meaning of a commercial contract,
No. 06-2933                                                                    Page 3

a prior hearing is unnecessary, and the opportunity to litigate in state court is all
the process ‘due’ to determine whether a state has kept its promise.” Mid-American
Waste Sys., Inc. v. City of Gary, 49 F.3d 286, 291 (7th Cir. 1995).

       Jamerson next urges that the magistrate judge ignored key evidence and
erred in finding that he had not shown he was deprived of his liberty interest in his
occupation. Jamerson points to a newspaper article that paraphrases Ryan as
saying he did not want to go through the “hassle” of training a new printer when
the office was planning to switch eventually to electronic production. However, the
magistrate judge was correct that this statement does not implicate Jamerson’s
liberty interest in his employment because it did not stigmatize Jamerson or 4 Star,
and thus did not prevent Jamerson from finding employment in his field. See
Bordelon v. Chicago Sch. Reform Bd. of Tr., 233 F.3d 524, 531 (7th Cir. 2000).

       Jamerson also claims that the magistrate judge ignored evidence of
discriminatory intent—namely the newspaper article and the fact that the owner of
Voice Printing and most of the county workers involved are white, while he is black.
However, as the magistrate judge explained, Jamerson cannot make out a prima
facie case of racial discrimination because he did not show that a similarly-situated
non-black contractor was treated more favorably. See Bratton v. Roadway Package
Sys., Inc., 77 F.3d 168, 176 (7th Cir. 1996). Jamerson did not establish that Voice
Printing was “directly comparable [to 4 Star] in all material respects,” Sartor v.
Spherion Corp., 388 F.3d 275, 279 (7th Cir. 2004) (quoting Patterson v. Avery
Dennison Corp., 281 F.3d 676, 680 (7th Cir. 2002)), because unlike 4 Star, Voice
Printing had long experience with printing the Journal.

       Jamerson also argues that the magistrate judge should have exercised
supplemental jurisdiction over his breach-of-contract claim because the Wisconsin
statute of limitations on that claim had run. However, as the magistrate judge
stated in his summary judgment order, 28 U.S.C. § 1367(d) allows a party thirty
additional days within which to file state claims, regardless of whether the state’s
statute of limitations has passed. The magistrate judge did not err by dismissing
Jamerson’s breach-of-contract claim. 28 U.S.C. § 1367(c); East-Miller v. Lake
County Highway Dep’t., 421 F.3d 558, 565 (7th Cir. 2005).

      Jamerson’s remaining challenges are frivolous and warrant no discussion.

                                                                         AFFIRMED.